PER CURIAM.
Appellant, John Parker, appeals his sentence and conviction for fraudulent use of a credit card and grand theft. We affirm the conviction. However, we reverse the imposition of consecutive habitual offender sentences, pursuant to the State’s proper confession of error.
It is error for a trial court to sentence an individual to consecutive enhanced habitual offender sentences where the crimes arose from the same criminal incident. See Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. -, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994); Simmons v. State, 650 So.2d 126 (Fla. 3d DCA 1995); Hill v. State, 645 So.2d 90 (Fla. 3d DCA 1994). Accordingly, we vacate appellant’s sentence and remand with instructions to the trial court to impose concurrent sentences. Finally, we certify the same question framed in Hill and Simmons to the supreme court.
Affirmed in part; reversed and remanded in part; question certified.